Citation Nr: 9912546	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to neurodermatitis and severe eczematous 
dermatitis.

2.  Entitlement to an increased disability rating for 
neurodermatitis and severe eczematous dermatitis, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960, and from August 1960 to March 1962.

This appeal arises from a January 1997 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO).  In that 
decision, the RO denied service connection for depression, 
claimed as secondary to neurodermatitis and severe eczematous 
dermatitis.  This appeal also arises from June 1996 and 
August 1998 rating decisions.  In those decisions, the RO 
increased the rating for the veteran's neurodermatitis and 
severe eczematous dermatitis from 0 percent to 30 percent, 
and then from 30 percent to 50 percent.  The veteran has 
continued his appeal, and he is seeking a rating greater than 
50 percent for his skin disorders.

In a May 1997 statement, the veteran wrote that he disagreed 
with the effective date established in the January 1997 
rating decision regarding his service-connected skin 
condition.  The RO has not yet addressed the veteran's 
statement regarding that issue.  The Board refers the issue 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have depression or other diagnosed 
psychological disorder during service.

3.  Itching and discomfort associated with neurodermatitis 
and eczematous dermatitis are not reasonably shown to have 
caused depression diagnosed in 1995.

4.  The veteran's neurodermatitis and eczematous dermatitis 
are currently manifested by severe itching, extensive 
exfoliation, and possible nervous manifestations.


CONCLUSIONS OF LAW

1.  The veteran's depression was not incurred in or 
aggravated by service; nor is his depression proximately due 
to or the result of itching and discomfort associated with 
neurodermatitis and eczematous dermatitis.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).

2.  The veteran's neurodermatitis and eczematous dermatitis 
do not present an exceptional or unusual disability picture 
that is not contemplated by the criteria of the rating 
schedule.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7806, 7817 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Depression

The veteran contends that he has an acquired psychiatric 
disability that resulted from his service-connected skin 
disorders.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

The veteran's service medical records show treatment 
beginning in 1961 for a skin disorder.  In June 1961, a 
psychiatrist reported that the veteran had been followed for 
approximately three months with a combined psychiatric and 
dermatological approach, with medications including skin 
creams and tranquilizers.  The psychiatrist observed that the 
veteran was becoming increasingly despondent and hostile 
because of his skin problem.  The psychiatrist wrote that the 
veteran apparently had so much discomfort that he thought 
about his skin problem almost constantly.  The psychiatrist 
did not report any psychological diagnosis.  The report of a 
March 1962 separation examination noted a skin disorder, but 
did not note any psychological disorder.  The report of a May 
1962 VA medical examination did not include any complaints of 
psychological problems.

There is no record of mental health treatment between 1962 
and 1995.  Records of VA outpatient treatment in 1995 and 
1996 indicated that the veteran reported having, in addition 
to his skin disorders, symptoms of insomnia, anxiety, and 
irritability.  He was noted to be moderately depressed.  For 
approximately three weeks in September and October 1995, the 
veteran received psychiatric inpatient treatment at a VA 
Medical Center (VAMC).  The veteran reported that he had been 
depressed since his military service because of dermatitis 
with itching all over, insomnia, and feelings of low self 
esteem and hopelessness.  He reported that he had been more 
depressed since the death of his son six months prior to the 
1995 hospitalization.  The treating psychiatrist observed 
that the veteran was itching and scratching, and appeared 
severely depressed.  The diagnosis was major depression.

In July 1996, a board of two VA psychiatrists reviewed the 
veteran's records and interviewed the veteran.  The 
psychiatrists noted the report of an interview in which the 
veteran's wife described the veteran's history of alcohol 
abuse and violent behavior.  The veteran reported that he had 
worked all of his life in the construction business.  He 
reported that he continued to do odd jobs, but had done no 
major work during the most recent year.  He reported that he 
had trouble sleeping, and that he took medication to be able 
to sleep.  He reported that he felt restless and depressed.  
The psychiatrists observed obvious lesions and excoriations 
on the veteran's hands and the unclothed parts of his arms.  
They noted that the veteran's mood was very mildly depressed.  
The psychiatrists stated a diagnosis of depression and 
alcohol abuse.  In response to a request for an opinion, both 
psychiatrists concluded that the veteran's emotional 
condition was not related to his service-connected skin 
disorder.

In a February 1998 hearing at the RO, the veteran reported 
that the itching associated with his skin disorders made it 
difficult for him to sleep.  He stated that the itching made 
him feel nervous, anxious, irritable, and desperate.  He 
reported that his nervousness and irritability had led to a 
separation from his wife.   He reported that he had been 
prescribed medication to help him sleep.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The veteran asserts that itching and discomfort from his 
service-connected skin disorders interferes with his sleep, 
causes irritability, and has led to his depression.  The 
service medical records included a notation that the veteran 
was becoming increasingly hostile and despondent due to the 
discomfort associated with his skin problems.  VA medical 
records include a recent diagnosis of major depression.  The 
Board finds that the evidence regarding those points is 
sufficient to form a plausible and well grounded claim for 
service connection for depression secondary to the skin 
disorders.  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), the Department of Veterans Affairs (VA) has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's service 
connection claim have been properly developed, such that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of that claim.

The service medical records include an observation that the 
veteran was hostile and despondent due to his skin disorders; 
but the psychiatrist who made that observation did not 
diagnose a psychological disorder.  There was no diagnosis of 
a psychological disorder in the remainder of the service 
medical records, including the separation examination.  There 
is a long gap in time between the emotional reactions to skin 
discomfort noted in 1961, and the next record of consultation 
with a mental health professional, in 1995.  In 1995, it was 
noted that the death of the veteran's son was a factor in his 
depression.  The Board finds that the evidence does not tend 
to indicate that the veteran's mental distress in 1961 and 
his depression in 1995 were one continuous disorder.  No 
mental health professional has stated the opinion that the 
veteran's current depression is proximately due to or the 
result of his skin disorders.  When asked to state an 
opinion, a board of two VA psychiatrists concluded that the 
veteran's skin disorders were not the cause of his 
depression.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
depression can be attributed to his neurodermatitis and 
eczematous dermatitis.  Therefore, the claim for service 
connection is denied.

Increased Rating for Skin Disorders

The veteran is seeking a higher disability rating for his 
service-connected skin disorders, neurodermatitis and severe 
eczematous dermatitis.  Disability ratings are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (1998).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

The veteran contends that his skin disorders have worsened.  
A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Therefore, the Board finds 
that his claim for an increased rating is a well grounded 
claim.  In addition, the Board is satisfied that all facts 
relevant to the veteran's claim for an increased rating have 
been properly developed, so that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Under the rating schedule, dermatitis and eczema are rated as 
follows:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant................................
....................... 50 percent

With exudation or itching constant, 
extensive lesions, or marked 
disfigurement............................
......... 30 percent

With exfoliation, exudation or itching, 
if involving an exposed surface or 
extensive area................... 10 
percent

With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area............. 0 
percent

38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (1998).

Medical records show treatment of the veteran for skin 
disorders beginning in service.  While there has been some 
variation in diagnoses, the most recent records have 
described the disorders as eczematous dermatitis and 
neurodermatitis.  In his February 1998 hearing, the veteran 
reported that his skin disorder caused extreme itching.  He 
reported that he had to avoid exposure to sun because the sun 
worsened the itching.  He reported that he had to use special 
soaps and medicated creams.  He reported that the itching 
interfered with sleep, and that he had to take medication to 
be able to sleep.

In a March 1998 VA medical examination, the veteran reported 
that he had a scaly, severely itchy rash on his forearms, 
face, and legs.  He reported that periods of exacerbated 
symptoms alternated with periods of relative improvement, but 
that the rash never completely cleared.  The examining 
physician observed large patches of scaliness and 
hyperpigmented lichenification, with excoriation and 
extensive exfoliation, on the veteran's hands, forearms, and 
legs.  There were milder lesions on the veteran's abdomen and 
back.  The examiner stated that the lichenification suggested 
a nervous component, but could also be due to chronic 
scratching due to severe itching.

The veteran's neurodermatitis and eczematous dermatitis are 
currently rated at 50 percent, which is the maximum rating 
provided under the rating schedule.  A rating higher than the 
maximum rating under the rating schedule can only be granted 
through the procedures for assigning an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1) (1998).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, medical evidence indicates that the 
manifestations of itching, exfoliation, and any disfigurement 
associated with lichenification, are all taken into account 
under the criteria for a 50 percent rating.  The veteran's 
complaints of interference with sleep, and the medical 
notation of a possible nervous component, are also taken into 
account in the criteria for a 50 percent rating, which 
include systemic or nervous manifestations.  Therefore, the 
Board concludes that there is no basis to initiate 
consideration of an extraschedular rating.  The claim for a 
rating in excess of 50 percent must be denied.


ORDER

Entitlement to service connection for depression, claimed as 
secondary to neurodermatitis and severe eczematous 
dermatitis, is denied.

Entitlement to a disability rating in excess of 50 percent 
for neurodermatitis and severe eczematous dermatitis is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

